DETAILED ACTION
This Office Action is in reply to Applicants’ correspondence of 02/16/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Maintained Claim Rejections - 35 USC § 103
Newly Applied as Necessitated by Amendments
Claims 1, 10-13, 15, 19 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (2011) in view of Jun et al (2012).
Relevant to the practical limitations of claim 1, Snyder et al teaches obtaining a sample of cell-free DNA from a subject with an organ transplant and performing whole genome sequencing to identify levels of donor-derived polymorphic content (e.g.: Fig 1).  Relevant to limitation recites in claim 1 that the SNPs include those with a minor allele frequency of greater than 0.4 and low linkage, Snyder et al teaches whole genome sequence analysis, and provides (e.g.:  Table S2) that tens of thousands of SNPs were analyzed in various samples.  The analysis of an entire human genome comprises SNPs with the required characteristics as recited in the claim.  Snyder et al teaches that detection of donor-derived content includes detection of particular homozygous content specific to the donor genome (e.g.: p.6231 - Sequencing-based donor DNA 
Relevant to claims 11 and 13, Snyder et al exemplifies the analysis of cell-free DNA samples from heart transplant recipients and teaches plasma samples (e.g.: p.6233 - Posttransplant monitoring and clinical sample collection).
	Further relevant to rejected claims 10 and 12, Snyder et al teaches that analysis of SNP variation to detect donor-derived cell-free DNA in a sample for monitoring the status of a transplanted organ may be applicable to organs such as kidney, lung, and liver (e.g.:  p.6233, right col).
Further relevant to rejected claims 15, 28 and 29, Snyder et al teaches analysis of genome transplant dynamics that includes whole genome sequence analysis, and provides (e.g.:  Table S2) that tens of thousands of SNPs were analyzed in various samples.  The analysis of an entire human genome comprises SNPs with the required characteristics as recited in the claims.  
Relevant to claim 19, Snyder et al teaches using a single lane of an lllumina GAM flowcell, which is multiplexed sequencing system (e.g.: p.6234 - Sequencing).
Further relevant to claims 21-23, Snyder et al teaches that patients in the study were assembled prospectively to study the relationship between cytomegalovirus (CMV) infection and the development of cardiac allograft vasculopathy.  The reference further 
Further relevant to claims 24-26, Snyder et al teaches that because genome transplant dynamics and the AlloMap test (a noninvasive expression analysis test) look at different signals in the blood, and likely have different sources for false positives/negatives, a combination of the two approaches could be particularly powerful by reporting on both host immune response and graft injury.
With regard to the rejection of claim 27, initially it is noted that claim 27 does not add any additional practical steps to the method of claim 1, but only recites an asserted association in a wherein clause (e.g.:  the claim does not require that a level of donor-derived cell-free DNA above 1% is in fact present and detected).  Nonetheless it is noted that Snyder et al provides that percentages of donor DNA that are greater than 1% are present in cases of rejection (e.g.:  Fig 4).
Snyder et al does not exemplify a method in wherein individual genotyping of the donor and the recipient to determine which allele of the SNP belongs to the donor and the recipient is not performed, as recited in claim 1.  However, the detection of foreign genomic nucleic acids in a sample in the absence of prior genotype data was taught in the prior art and is provided by Jun et al (2012).
Jun et al teaches several analyses wherein the detection of foreign DNA can be made in the analysis of sequence data from a sample without previously knowing the genotypes of the subject sample or the contaminating material (e.g.:  p.840 - Detecting sample contamination by using sequence data alone).  Jun et al teaches that where the genotype of any biallelic SNP in a subject may be represented as AA, AB, and BB, the 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have used the methods of  detecting foreign DNA as taught by Jun et al in the methods of detecting donor DNA to detect transplant rejection as taught by Snyder et al.  The skilled artisan would recognize that the foreign genomic DNA of Jun et al is analogous to the donor DNA of Snyder et al, and that the methods of Jun et al would provide the artisan with the ability to examine the amount of donor DNA in a sample from a transplant recipient.  The skilled artisan would be motivated to use the methods of Jun et al based on the express teachings of Jun et al that such methods can efficiently detect foreign DNA in a sample, and furthermore the skilled artisan would recognize that using the analytical methods of Jun et al in the detection method of Snyder et al would have the added benefit of being able to detect donor DNA originating form a transplanted tissue without having to possess prior knowledge of any donor genotypes.  Thus the skilled artisan would recognize that the detection methods rendered obvious by Snyder et al in view of Jun et al could be performed on a sample from any transplant recipient without additional prior steps of genotype analysis.  
With regard to the rejection of claims 10, 12, and 21-26, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have included the other elements as taught by Snyder et al as relevant to the analysis of rejection in the methods rendered obvious by Snyder et al in view of Jun et 
Relevant to the finding of obviousness of claims 15, the cited reference teaches analysis via whole genome sequencing, and further teaches desirable aspects to SNPs used to detect donor-derived DNA (e.g.:  p.6231 - Sequencing-based donor DNA quantitation).  The MPEP provides that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the 

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103 as obvious in view of the cited prior art as set forth in the previous Office Action.  Applicants’ arguments (p.5-10 of the Remarks of 02/16/2021) have been considered but are not persuasive to withdraw the rejection.  
Applicants have initially argued that where claim 1 recites “the panel of SNPs comprises SNPs that have greater than 0.4 minor allele frequency and low linkage”, the cited references fail to teach or suggest the panel of SNPs required by the amended claims.  The argument is not persuasive where both Snyder et al and Jun et al teach the analysis of SNP sequences from the entire human genome.  The entirety of a human genome includes SNPs with the characteristics recited in the claims.  Here it is noted that the panel of SNPs that is sequenced (as recited in part b of claim 1) “comprises” the SNPs with the particular characteristics as recited in the claims.  The panel of the claims is not limited to SNPs with the particular characteristics, and the panel is open to the inclusion of any other additional SNPs.  The Examiner maintains that where the prior art provides for the analysis of SNPs throughout the entire human genome (e.g.:  Snyder et al exemplifies analysis of approximately 660,000 SNPs in detecting an alternate genome, and Jun et al includes analyses of 1.2M SNPs to detect a 
Applicants next argue (p.7-8 of the Remarks) that the methods of Jun et al, which can detect a portion of contaminating/alternate genomic DNA in a sample, “lack sufficient accuracy and are highly variable”.  Initially it is noted that a proper rejection under 35 USC 103 requires only a reasonable expectation of success; obviousness does not require absolute predictability of success.  Applicants have argued that diagnosing the status of a transplanted organ requires detecting extremely low levels of donor-derived cell-free DNA (ddcfDNA) such as at or below 1% and even as low as 0.5% or lower.  However this argument is controverted by the teachings of the prior art, as well as the teachings of the instant specification.  Where the claims are directed to detecting the presence of rejection of a transplanted organ, Snyder et al notes that in cases of rejection, the amount of ddcfDNA can be as high as 8% (e.g.:  Fig 2) and that typical ranges of ddcfDNA in rejection can be 4%-5% (e.g.:  Fig 4).  Similarly, the instant specification (e.g.:  Fig 3, and at page 54) teaches that ddcfDNA level at 5% are found in a subject with active rejection.  Thus where Applicants argument is based on a limitation of the methods of Jun et al that is relevant to heterologous levels that are below 1%, such an argument is not persuasive in view of the methods of the rejected claims (i.e.:  specifically requiring the detection of rejection) and the teachings of the cited prior art (i.e.:  rejection creates ddcfDNA as high as 8%).  
While Applicants have pointed out some alleged limitations of the methods of Jun et al, Applicants’ arguments do not take into consideration the teachings of the prior art as a whole.  Jun et al summarizes their results (p.845 – Discussion) as follows:

 
And particularly relevant to the instantly claimed methods, Jun et al further states:
A further advantage of our sequence-based methods is that they operate directly on the sequence reads (or BAM files) and so can be applied prior to variant calling.

This teaching of Jun et al, as noted above, is important when considering the teachings of Snyder et al as they are applied to the rejection, where Snyder et al (p. 6231) provides:
Although we may not observe reads from any particular SNP, by having hundreds of thousands of potential loci to discriminate donor and recipient molecules, there should be enough reads to establish an accurate donor DNA percentage.

The Examiner maintains that the skilled artisan would recognize that the detection of alleles in SNP positions of whole genome sequencing analyses in transplant recipients as taught by Snyder et al (e.g.:  Fig. S3 B) could be performed without prior knowledge of genotypes of the donor or recipient by the methods of Jun et al which teach that alternate source genome contamination can be detected when prior genotype data are not available (e.g.:  p.840).
	Applicants next argue (p.8-10 of the Remarks) that the methods of Jun et al require knowledge of accurate population allele frequencies, and that “the combination of characteristics of the SNPs in the panel, as presently claimed, provides for SNPs that 


Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634